11‐1936‐cr (L)
     United States v. McIntosh



 1                          United States Court of Appeals
 2                                   FOR THE SECOND CIRCUIT
 3
 4                                          August Term 2013
 5
 6                    (Argued: October 4, 2013                    Decided: June 4, 2014)
 7
 8                                      Nos. 11‐1936‐cr, 13‐381‐cr
 9                               _____________________________________
10
11                                     UNITED STATES OF AMERICA,
12                                              Appellee,
13
14                                                   ‐v‐
15
16                                          GARY MCINTOSH,
17                                         Defendant‐Appellant.
18                               _____________________________________
19
20   Before:           LIVINGSTON, LYNCH, and DRONEY, Circuit Judges.
21
22           Gary McIntosh appeals from a judgment of conviction and sentence of the
23   United States District Court for the Eastern District of New York (Block, J.) entered
24   May 6, 2011.  McIntosh was convicted pursuant to 18 U.S.C. § 111(a) of assault on
25   a federal officer, following a jury trial; of false personation of a federal officer, in
26   violation of 18 U.S.C. § 912, following a guilty plea; and of concealment of a public
27   record, in violation of 18 U.S.C. § 641, following a guilty plea.  McIntosh also appeals
28   from the district court’s January 22, 2013, order denying his motion pursuant to
29   Federal Rule of Criminal Procedure 35.  We conclude that the district court did not
30   err  in  declining  to  instruct  the  jury  that  it  must  unanimously  agree  as  to  which
31   means of commission set forth in 18 U.S.C. § 111(a) was proven beyond a reasonable
32   doubt.  Further, we determine that the sentence imposed was substantively and
33   procedurally reasonable; we also conclude that McIntosh did not raise a clear error
34   in his Rule 35 motion, and thus it was properly denied.  Accordingly, we AFFIRM the
35   May 2011 judgment and the January 2013 order of the district court.
 1                                      RICHARD  M.  TUCKER (Jo Ann M. Navickas, on the
 2                                      brief), Assistant United States Attorneys, for Loretta
 3                                      E.  Lynch,  United  States  Attorney  for  the  Eastern
 4                                      District of New York, Brooklyn, N.Y., for Appellee.
 5
 6                                      GARY MCINTOSH, Brooklyn, N.Y., pro se.
 7
 8   PER CURIAM:

 9          Defendant‐Appellant Gary McIntosh (“McIntosh”), proceeding pro se, appeals

10   from  a  May  6,  2011,  judgment  of  conviction  and  sentence  of  the  United  States

11   District  Court  for  the  Eastern  District  of  New  York  (Block,  J.).    McIntosh  was

12   convicted after a jury trial on one count of assault on a federal officer in violation of

13   18 U.S.C. § 111(a) (“Count One”).  He also entered a plea of guilty to one count of

14   false personation of a federal officer, in violation of 18 U.S.C. § 912 (“Count Two”),

15   and one count of concealment of a public record, in violation of 18 U.S.C. § 641

16   (“Count Three”).  The district court sentenced McIntosh to 12 months’ imprisonment

17   on Counts One and Three, and to 18 months’ imprisonment on Count Two, all to

18   run concurrently.  McIntosh also appeals from the district court’s January 22, 2013,

19   order denying as moot his motion pursuant to Federal Rule of Criminal Procedure

20   35 to correct “clear error” in the May 2011 judgment.  On appeal, McIntosh contends

21   principally that: (1) the district court erred in declining to instruct the jurors that

22   they must unanimously agree as to one specific method – i.e., whether he “forcibly

                                                  2
 1   assault[ed], resist[ed], oppose[d], impede[d], intimidate[d], or interfere[d] with” a

 2   federal officer, see 18 U.S.C. § 111(a) – by which McIntosh violated § 111(a), so as to

 3   support his conviction on Count One; (2) the twelve‐month sentence imposed on

 4   Count Three was procedurally unreasonable; (3) the sentences imposed on Counts

 5   One and Three were substantively unreasonable; and (4) the district court erred in

 6   denying  his  Rule  35  motion.    For  the  reasons  that  follow,  we  affirm  the  district

 7   court’s May 2011 judgment and January 2013 order.

 8                                         BACKGROUND

 9      A. Facts

10          The  following  facts  are  drawn  from  uncontradicted  testimony  during

11   McIntosh’s  jury  trial  on  Count  One.    On  March  24,  2010,  agents  from  the

12   Immigration and Customs Enforcement (“ICE”) and the State Department, including

13   Ryan  Boyd,  Ed  Carey,  Kevin  Barry,  Mark  Mancini,  Joseph  Quigley,  Robert

14   Fitzsimmons, Reilly Dundon, and Ryan Elliott, went to McIntosh’s Brooklyn home

15   to execute an arrest warrant for McIntosh.  The agents were in plain clothes, but

16   most  were  wearing  badges  on  lanyards  around  their  necks  identifying  them  as

17   federal officers.  When McIntosh exited his building shortly before 8:00 a.m., the

18   agents approached him, shouting “Police!” and “Gary!”  J.A. 218.  McIntosh then


                                                   3
 1   climbed into his Volvo, which had darkly tinted windows and was parallel parked

 2   on his street, locking the doors behind him.  The agents, seeking to arrest McIntosh,

 3   surrounded  his  car,  pounding  on  its  windows  with  their  hands  and  loudly

 4   identifying themselves as law enforcement.  The officers shouted “Police.  Open the

 5   door!,” J.A. 185, and “Police, police, get your hands in the air,” J.A. 219.  The officers

 6   attempted to open the car door, but McIntosh kept the doors locked, turned on the

 7   engine,  and  began  to  drive  the  car  forward  and  backward,  striking  the  vehicles

 8   parked in front of and behind his own.

 9         ICE Agent Fitzsimmons moved to the front of the vehicle where he displayed

10   his  badge  through  the  windshield.    McIntosh  then  removed  his  hands  from  the

11   steering wheel and reached below.  In reaction, Agent Fitzsimmons drew his pistol,

12   pointed it at McIntosh, and yelled, “Get your [h]ands back on to the steering wheel

13   where I c[an] see them.”  J.A. 221.  McIntosh returned his hands to the steering

14   wheel, after which Agent Fitzsimmons returned his pistol to its holster. 

15           All the while, the agents were yelling “Police!,” J.A. 186, and “Police, federal

16   agents, open the door,” J.A. 222.  Agent Boyd then drew his weapon, identified

17   himself as a police officer, and commanded McIntosh to stop the vehicle.  Because

18   he could not see McIntosh’s hands through the tinted window, State Department


                                                 4
 1   Agent  Elliott  shattered  the  passenger‐side  window  with  his  baton.    While

 2   maintaining direct eye contact with McIntosh, Agent Elliott identified himself as a

 3   law  enforcement  officer  and  asked  McIntosh  to  stop  the  car.    Subsequently,

 4   McIntosh began “smashing as hard as he could” into the government vehicle which

 5   was located in front of him and the vehicle behind him.  J.A. 222.  The car’s wheels

 6   were screeching and the car was sliding.  McIntosh drove with such force that he

 7   was able to push the government vehicle forward at least one or two feet. 

 8          ICE Agent Quigley took out a sledgehammer that he had planned to use to

 9   enter McIntosh’s apartment for the search, and he struck the driver‐side window. 

10   The sledgehammer made only a small hole in the window, and while Agent Quigley

11   attempted to retrieve the sledgehammer from the window, McIntosh had enough

12   time to maneuver his vehicle into a position from which he could exit the parking

13   spot.  Agent Boyd, with his weapon still drawn, was standing near the driver’s side

14   headlight when McIntosh drove the vehicle directly at him.  Believing McIntosh was

15   about to hit Agent Boyd, Agent Fitzsimmons pulled Agent Boyd out of the way and

16   yelled,  “He’s  coming  out,  let  him  go.”  J.A.  222‐23.    McIntosh  then  drove  away. 

17   Agents effected McIntosh’s arrest later that evening after tracking his cellular phone

18   to determine his whereabouts.


                                                  5
 1      B. Jury Charge

 2         During the jury charge conference, the government asked the district court to

 3   remove language from the proposed jury instructions that would have required the

 4   jury unanimously to agree as to which means of commission set forth in 18 U.S.C.

 5   § 111(a) had been shown beyond a reasonable doubt, i.e., to require that the jurors

 6   unanimously agree regarding whether McIntosh had forcibly assaulted, resisted,

 7   opposed,  impeded,  intimidated,  or  interfered  with  Agent  Boyd  while  he  was

 8   engaging in or on account of the performance of official duties.  The district court

 9   agreed to the modification, over defense counsel’s objection.

10         Subsequently, the district court charged the jury, in pertinent part, as follows:

11                  The  first  element  the  government  must  prove  beyond  a
12            reasonable doubt is that Gary McIntosh forcibly assaulted, resisted,
13            opposed,  impeded,  intimidated  or  interfered  with  Agent  Ryan
14            Boyd.
15
16                   It is not necessary for the government to prove the defendant
17            committed  each  of  these  acts.    Rather,  it  is  sufficient  if  the
18            government proves beyond a reasonable doubt that the defendant
19            did  any  one  of  these  acts;  that  is,  forcibly  assaulted,  resisted,
20            opposed,  impeded,  intimidated  or  interfered  with  Agent  Ryan
21            Boyd.  The word “forcibly” is the adjective that goes with each of
22            these.  You do not have to agree unanimously about which act the
23            defendant did but you must unanimously agree that the defendant
24            did at least one of those acts. 
25
26

                                                 6
 1   J.A. 435‐36.  The district court then defined each of the means of commission set

 2   forth in Section 111(a).

 3         After about two hours of deliberation, the jury acquitted McIntosh of using

 4   a  deadly  or  dangerous  weapon  to  forcibly  assault,  resist,  oppose,  impede,

 5   intimidate, or interfere with Agent Boyd, but found McIntosh guilty of the lesser

 6   included  misdemeanor  offense  of  committing  one  of  those  acts  without  using  a

 7   deadly or dangerous weapon.

 8         The district court ultimately sentenced McIntosh, as previously noted, to 12

 9   months’ imprisonment on Counts One and Three, and to 18 months’ imprisonment

10   on Count Two, all to run concurrently.  McIntosh subsequently filed this timely

11   appeal.  On July 12, 2011, McIntosh completed his federal sentence on all three of his

12   counts of conviction.  

13                                        DISCUSSION

14         A. Jury Instruction on Count One

15         Section 111(a) provides, in relevant part:
16
17             Whoever  .  .  .  forcibly  assaults,  resists,  opposes,  impedes,
18             intimidates, or interferes with any [federal officer] while engaged in
19             or on account of the performance of official duties . . . shall, where
20             the acts in violation of this section constitute only simple assault, be
21             fined under this title or imprisoned not more than one year, or both.
22

                                                7
 1   18 U.S.C. § 111(a).  McIntosh’s principal claim on appeal is that the district court

 2   erred  in  declining  to  instruct  the  jury  that  it  must  unanimously  agree  as  to  the

 3   specific means by which he violated Section 111(a), as proven beyond a reasonable

 4   doubt.

 5          “To  secure  reversal  based  on  a  flawed  jury  instruction,  a  defendant  must

 6   demonstrate both error and ensuing prejudice.”  United States v. Quinones, 511 F.3d

 7   289, 313‐14 (2d Cir. 2007).  “Although we review de novo a claim of error in jury

 8   instructions, . . . we will reverse only where the charge, viewed as a whole, either

 9   failed to inform the jury adequately of the law or misled the jury about the correct

10   legal rule.”  United States v. White, 552 F.3d 240, 246 (2d Cir. 2009) (internal quotation

11   marks  omitted).    Section  111(a)  makes  it  a  crime  to  “forcibly  assault[  ],  resist[  ],

12   oppose[ ], impede[ ], intimidate[ ], or interfere[ ]” with a federal officer “engaged in

13   or on account of the performance of official duties.”  18 U.S.C. § 111(a).  McIntosh

14   contends that each of these acts is a separate crime and, consequently, that a jury

15   must unanimously agree on a single act in order to find him guilty of violating

16   Section 111(a).  We disagree.

17          In Schad v. Arizona, 501 U.S. 624 (1991), the Supreme Court analyzed whether

18   an Arizona statute that defined first degree murder as “murder which is . . . wilful,


                                                     8
 1   deliberate or premeditated . . . or which is committed . . . in the perpetration of, or

 2   attempt to perpetrate, . . . robbery,” Ariz. Rev. Stat.  Ann.  § 13‐452 (Supp. 1973),

 3   described two means of committing first degree murder: premeditated murder and

 4   felony murder.  Schad, 501 U.S. at 628‐31, 645 (plurality opinion).  A plurality of the

 5   Court  concluded  that  because  the  statute  criminalized  two  separate  means  of

 6   committing  first  degree  murder,  rather  than  codifying  two  distinct  crimes  of

 7   murder, the defendant was not entitled to a jury instruction requiring unanimity on

 8   a single means of commission.  Id. at 643‐45.  The important question in this regard,

 9   the plurality held, is whether the individual means of committing the crime “are so

10   disparate as to exemplify two inherently separate offenses.”  Id. at 643.

11         In  reaching  its  decision,  the  plurality  noted  that  the  Court  had  “never

12   suggested that in returning general verdicts . . . jurors should be required to agree

13   upon a single means of commission, any more than the indictments were required

14   to specify one alone.”  Id. at 631.  Indeed, “different jurors may be persuaded by

15   different pieces of evidence, even when they agree upon the bottom line.  Plainly

16   there is no general requirement that the jury reach agreement on the preliminary

17   factual issues which underlie the verdict.”  McKoy v. North Carolina, 494 U.S. 433, 449

18   (1990) (Blackmun, J., concurring) (footnotes omitted); see also Schad, 501 U.S. at 649


                                                9
 1   (Scalia, J., concurring in part and concurring in the judgment) (“[I]t has long been

 2   the general rule that when a single crime can be committed in various ways, jurors

 3   need not agree upon the mode of commission.”).

 4          This  Court  has  since  applied  Schad  in  analyzing  whether  a  jury  must

 5   unanimously agree on the theory by which a defendant was alleged to have violated

 6   18 U.S.C. § 1001(a), which provides that it is a crime, in the context of a matter under

 7   the purview of the federal government, to (1) falsify, conceal, or cover up a material

 8   fact; (2) make a materially false statement; or (3) make or use a document containing

 9   a materially false statement.  See United States v. Stewart, 433 F.3d 273, 319 (2d Cir.

10   2006).  In concluding that the district court did not err in failing to instruct the jury

11   that it must agree unanimously as to which theory of the offense supported the

12   verdict, we explained that the different types of fraudulent conduct proscribed by

13   Section  1001  are  not  separate  offenses,  but  are  different  means  of  violating  the

14   statute.  Id.

15          We conclude that the different types of conduct proscribed by Section 111(a),

16   as in Stewart, are not separate offenses, as McIntosh suggests; rather, they describe

17   different means of committing a single crime.  Cf. United States v. Street, 66 F.3d 969,

18   974‐75  (8th  Cir.  1995)  (holding  that  an  indictment  was  not  duplicative  where  it


                                                  10
 1   alleged that defendant “knowingly did forcefully assault, resist, oppose, impede,

 2   intimidate and interfere” with federal agents, because “Section 111(a)(1) defines a

 3   single crime, not multiple offenses”).  “The offense is intimidating or threatening by

 4   specified acts federal officials engaged in the performance of official duties.”  Id. at

 5   974.  Section 111(a) lists all of the acts that constitute the crime in one sentence, and

 6   imposes  a  single  penalty  for  all  of  them,  “a  construction  which  indicates  that

 7   Congress did not mean to create more than one offense.”  United States v. Mal, 942

 8   F.2d 682, 688 (9th Cir. 1991).  Further, “Congress’s purpose in enacting § 111 was

 9   both to deter harm to certain federal officials and to deter interference with their law

10   enforcement  activities.”    United  States  v.  Walker,  835  F.2d  983,  987  (2d  Cir.  1987)

11   (citing United States v. Feola, 420 U.S. 671, 678‐83 (1975)).  “In order to protect the law

12   enforcement  function  itself,  the  statute  must  be  read  as  prohibiting  any  acts  or

13   threats  of  bodily  harm  that  might  reasonably  deter  a  federal  official  from  the

14   performance of his or her duties.”  Walker, 835 F.2d at 987.  In drafting Section 111,

15   Congress therefore “created the single crime of harming or threatening a federal

16   official, and specified six ways by which the crime could be committed.”  Street, 66

17   F.3d at 975.

18



                                                   11
 1          We do not find that these means are so inherently distinct as to render them

 2   six  separate  crimes.    Accordingly,  the  district  court  did  not  err  in  declining  to

 3   instruct  the  jurors  that  they  must  agree  unanimously  as  to  which  theory  of  the

 4   offense – assaulting, resisting, opposing, impeding, intimidating, or interfering –

 5   supports the verdict.  See Schad, 501 U.S. at 631‐32.  We therefore find no error in the

 6   district court’s jury instruction as to Count One.

 7          B. Sentencing Challenge

 8          McIntosh also challenges the reasonableness of his sentence.1  Our review of

 9   criminal  sentences  includes  both  procedural  and  substantive  components  and

10   “amounts to review for abuse of discretion.”  United States v. Chu, 714 F.3d 742, 746

11   (2d Cir. 2013) (per curiam) (internal quotation marks omitted).  “Procedural error

12   occurs  in  situations  where,  for  instance,  the  district  court  miscalculates  the

13   Guidelines; treats them as mandatory; does not adequately explain the sentence

14   imposed;  does  not  properly  consider  the  §  3553(a)  factors;  bases  its  sentence  on



            1
              Although McIntosh has been released from federal custody, he relies on potential
     immigration consequences tied to his sentence to argue that his sentencing challenge is not
     moot.  See United States v. Hamdi, 432 F.3d 115, 118‐21 (2d Cir. 2005).  We assume arguendo
     that such consequences exist.  See Wright et al., Federal Practice & Procedure § 3533.1, at
     763 (3d ed. 2008) (“If the court is convinced that Article III tests are satisfied, . . . it may
     properly award judgment on an easy merits issue rather than decide whether the same
     party might instead win because of prudential mootness concerns.”).

                                                   12
 1   clearly  erroneous  facts;  or  deviates  from  the  Guidelines  without  explanation.” 

 2   United  States  v.  Cossey,  632  F.3d  82,  86  (2d  Cir.  2011)  (per  curiam)  (citing  Gall  v.

 3   United States, 552 U.S. 38, 51 (2007)).  We will “set aside a district court’s substantive

 4   determination” as to an appropriate sentence “only in exceptional cases where the

 5   trial court’s decision cannot be located within the range of permissible decisions.” 

 6   United  States  v.  Cavera,  550  F.3d  180,  189  (2d  Cir.  2008)  (en  banc)  (emphasis  in

 7   original) (internal quotation marks omitted).

 8          McIntosh asserts that the 12‐month sentences imposed on Counts One and

 9   Three were unreasonable.  He contends that the district court improperly relied on

10   purportedly  incorrect  statements  by  the  government  that  McIntosh,  in  his  plea

11   allocution, had admitted to using stolen government credentials in order to facilitate

12   the theft of his original alien file.  Immediately after the government made these

13   statements at sentencing, McIntosh’s counsel noted on the record that McIntosh had

14   not made such an admission in his allocution.  The district court, moreover, appears

15   to have rested any factual determination as to McIntosh’s reasons for taking the

16   government credentials on the court’s own inferences from the facts established at

17   trial and in the plea colloquy rather than on any purportedly incorrect statements

18   made  by  the  government  at  sentencing.    As  noted  above,  we  will  vacate  a


                                                     13
 1   defendant’s sentence on a challenge like McIntosh’s only if the district court “rests

 2   its sentence on a clearly erroneous finding of fact.”  Cavera, 550 F.3d at 190.  We find

 3   no  such  clear  error  here.    Further,  we  cannot  conclude  that  the  district  court’s

 4   decision  to  impose  concurrent  12‐month  sentences  on  Counts  One  and  Three  is

 5   outside “the range of permissible decisions.”  Id. at 189.  Accordingly, we affirm the

 6   district  court’s  sentences  on  Counts  One  and  Three  as  both  procedurally  and

 7   substantively reasonable.

 8          C. Denial of Rule 35 Motion

 9          During  the  pendency  of  McIntosh’s  federal  case,  he  was  sentenced  in  an

10   unrelated  state  proceeding  to  a  term  of  one  to  three  years’  imprisonment.    At

11   McIntosh’s sentencing in the present matter, the district court declined to state a

12   position on whether the federal sentence should run concurrent with or consecutive

13   to the state sentence.  Following McIntosh’s federal sentencing, he filed a motion

14   pursuant to Federal Rule of Criminal Procedure 35, which permits a defendant to

15   request correction of an “arithmetical, technical, or other clear error” at sentencing. 

16   Fed. R. Crim. P. 35(a).  The motion requested that the district court order that the

17   federal  sentence  run  concurrent  to  the  state  sentence  under  18  U.S.C.  §  3584. 

18   McIntosh went on to serve his federal term of incarceration before serving his state


                                                  14
 1   sentence.    The  district  court  then  denied  the  Rule  35  motion,  reasoning  that  the

 2   motion was moot because McIntosh had already served both his 18‐month federal

 3   prison term and his state sentence by the time that the district court ruled on the

 4   motion.2    We  hold  that  the  district  court  did  not  err  in  declining  to  make  a

 5   determination whether the federal and state sentences should run concurrently or

 6   consecutively.

 7          Section  3584(a)  states  that  “if  a  term  of  imprisonment  is  imposed  on  a

 8   defendant who is already subject to an undischarged term of imprisonment, the

 9   terms  may  run  concurrently  or  consecutively.”    It  also  sets  a  default  rule  if  the

10   district court does not rule on this issue: “Multiple terms of imprisonment imposed

11   at different times run consecutively unless the court orders that the terms are to run

12   concurrently.”  18 U.S.C. § 3584(a).  

13          “In our American system of dual sovereignty, each sovereign – whether the

14   Federal Government or a State – is responsible for the administration of its own

15   criminal justice system.”  Setser v. United States, 132 S. Ct. 1463, 1471 (2012) (quoting

16   Oregon v. Ice, 555  U.S.  160, 170 (2009)) (internal quotation marks and alterations


            2
              As discussed in note 1, supra, we assume without deciding that McIntosh is correct
     regarding the potential immigration consequences of his sentence and, consequently, that
     his sentencing challenge is not moot.

                                                   15
 1   omitted).    Accordingly,  when  a  defendant  serves  an  initial  state  sentence  and  a

 2   subsequent a federal sentence, the federal district court “decides whether he will

 3   receive credit for the time served in state custody.”  Id.  Here, we encounter the

 4   reverse scenario, where the federal sentence is served first.  In such a case, “the State

 5   will decide whether to give [the defendant] credit against his state sentences without

 6   being bound by what the district court . . . said on the matter,” id., although the

 7   district court may, of course, make its views known.

 8          At sentencing in this case, the district court declined to make such a non‐

 9   binding  recommendation  to  state  authorities.    See  J.A.  523  (“I’m  not  going  to

10   recommend that the state make it consecutive.  I will leave it up to the state.”).  We

11   see no reason to think that a district court is required to make a determination in

12   these circumstances; indeed, the statute sets a default rule that sentences will be

13   served consecutively when imposed at different times, anticipating that the district

14   court will not always make a determination.  See 18 U.S.C. § 3584(a).  Accordingly,

15   we detect no “clear error” in the sentence imposed by the district court, and we thus

16   affirm the denial of McIntosh’s Rule 35 motion.

17


18



                                                 16
1                                       CONCLUSION

2         For the foregoing reasons, we  AFFIRM the May 6, 2011, judgment and the

3   January 22, 2013, order of the district court.
4




                                              17